UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-2498


CARGYLE BROWN SOLOMON,

                 Plaintiff - Appellant,

          v.

HERMAN C.      DAWSON,   Circuit   Court   Judge,   Upper   Marlboro
Maryland,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-01951-PWG)


Submitted:   February 20, 2014              Decided:   February 25, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cargyle Brown Solomon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Cargyle     Brown   Solomon    seeks    to       appeal   the     district

court’s   order    denying     reconsideration         of     its    dismissal      of

Solomon’s complaint for failing to state a claim.                          We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   September    3,   2013.    The   notice      of    appeal       was    filed   on

December 12, 2013.        Because Solomon failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we dismiss the appeal.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                            DISMISSED




                                      2